Case 1:19-cv-00100-LMB-IDD Document 27 Filed 12/05/19 Page 1 of 1 PageID# 219




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division



ASCENTECH PTY LTD AS TRUSTEE FOR
THE SMITH FAMILY TRUST,

       Plaintiff,

                                                                l:19-cv-100(LMB/IDD)

ASCORA GMBH,

       Defendant.


                                          ORDER




       In its Response [Dkt. No. 26]to the Order of October 23,2019,the United States Patent

and Trademark Office("USPTO")requests two changes be considered to the parties' proposed

Revised Final Consent Judgment. Accordingly, it is hereby

       ORDERED that by December 27,2019,the parties file any objections or replies to that

Response.

       The Clerk is directed to forward a copy ofthis Order to counsel of record and AUSA R.

Trent McCotter.


       Entered this 5      day of December,2019.
Alexandria, Virginia



                                                                      /s/
                                                       Leonie M. Brinkenra
                                                       United States District Judge
